PER CURIAM
Dorothy Rissell appeals the trial court's modification judgment that reduced her former husband Michael Rissell's maintenance. Ms. Rissell contends that the judgment was entered against the weight of the evidence, which she asserts showed that Mr. Rissell failed to demonstrate a substantial and continuing change in circumstances. She also argues that the trial court erred by denying without an evidentiary hearing her motion to reopen the evidence.
We affirm. Because an extended opinion would have no precedential value, the parties have been furnished with a memorandum for their information only, setting *126forth the reasons for this order pursuant to Rule 84.16(b).